Citation Nr: 0710032	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-25 306	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the character of the veteran's discharge for a 
period of service extending from November 9, 1996 to November 
27, 2001 constitutes a bar to VA compensation benefits.

2.  Entitlement to service connection for residuals of a 
broken left leg with a metal plate and six screws.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1993 to November 
1996 and from November 1996 to November 2001.  He was 
discharged from the latter period of service under other than 
honorable conditions.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In a VA Form 9 received at the RO in May 2004, the veteran 
requested a Board hearing at the RO.  By letter dated March 
2005, the RO acknowledged the hearing request and informed 
the veteran of the date of his scheduled hearing.  On that 
date, however, the veteran failed to appear.  In the absence 
of receipt of a request for postponement of such hearing, the 
Board deems the veteran's May 2004 request for a Board 
hearing withdrawn.  38 C.F.R. § 20.702(d) (2006).  

The Board addresses the claim of entitlement to service 
connection for a left knee disorder in the Remand portion of 
the decision, below, and remands that claim to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The offenses the veteran committed during the period of 
service extending from November 9, 1996 to November 27, 2001 
were willful and persistent, not minor in nature.  

3.  The veteran was not insane at the time he committed the 
offenses.

4.  The veteran's discharge from the period of service 
extending from November 9, 1996 to November 27, 2001 may be 
considered to have been issued under dishonorable conditions.

5.  Residuals of a broken left leg with a metal plate and six 
screws are not related to the veteran's period of active 
service extending from November 1993 to November 1996.

6.  A left hip disorder is not related to the veteran's 
period of active service extending from November 1993 to 
November 1996.

7.  A low back disorder is not related to the veteran's 
period of active service extending from November 1993 to 
November 1996.

8.  The veteran does not currently have hearing loss by VA 
standards.  

9.  The veteran does not currently have tinnitus.




CONCLUSIONS OF LAW

1.  The character of the veteran's discharge for a period of 
service extending from November 9, 1996 to November 27, 2001 
constitutes a bar to VA compensation benefits.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12 (2006).

2.  Residuals of a broken left leg with a metal plate and six 
screws were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

3.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

5.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

6.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on the claims being 
decided by letters dated July 2002 and July 2004, the former 
before initially deciding those claims in a rating decision 
dated September 2003.  The timing of such notice thus 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  The collective content of the 
notice letters also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II. 

In the July 2002 and July 2004 notice letters, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send directly to VA any evidence he 
had in his possession that pertained to his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, as explained 
below, service connection may not be granted in this case.  
Therefore, any question relating to the disability rating or 
effective date to be assigned a grant of service connection 
is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  More specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical and personnel records.  The RO did 
not conduct medical inquiry in an effort to substantiate the 
veteran's claims by affording the veteran a VA examination.  
However, given the absence of a current disability or an in-
service event to which a current disability could be related, 
such inquiry is unnecessary under pertinent regulatory 
provisions.  See 38 C.F.R. § 3.159(c)(4) (2006).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Character of Discharge

To qualify for VA benefits, a claimant must demonstrate that 
he has the status of a "veteran."  Cropper v. Brown, 6 Vet. 
App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. 
App. 21 (1991) and 38 U.S.C.A. § 1110).  "Veteran" means a 
person who served in the active military, naval, or air 
service and was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12(a).

In this case, the claimant qualifies as a veteran, having 
served in the active military from November 1993 to November 
1996 and having received an honorable discharge from that 
period of service.  The question is whether he also qualifies 
as a veteran entitled to VA compensation benefits for a 
period of service extending from November 9, 1996 to November 
27, 2001, at which time he received a discharge under other 
than honorable conditions (OTHC). 

A discharge or release under OTHC is considered to have been 
issued under dishonorable conditions if it is determined that 
it was issued because of willful and persistent misconduct.  
A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b), (d)(4) (2006).  Under 38 U.S.C.A. § 5303(b), the 
insanity must be such that it legally excuses the acts of 
misconduct.  In addition, there must be a causal connection 
between the insanity and the misconduct in order to 
demonstrate that the OTHC discharge should not act as a bar 
to the payment of veterans' benefits.  Cropper, 6 Vet. App. 
at 453-54.

During the period of service extending from November 9, 1996 
to November 27, 2001, the veteran committed multiple 
offenses, including failing to report to an appointed place 
of duty (April 1999, July 2000, February 2001 and July 2001), 
driving drunk and recklessly (July 1999), stealing another 
soldier's personal property (April 2001), wrongfully using a 
controlled substance and failing a urinalysis (June 2001), 
and drinking on duty (July 2001).  In response to all but one 
offense, which resulted in a written reprimand, the Army 
initiated proceedings under the Military Code of Military 
Justice and punished the veteran for his actions.  Punishment 
included general and developmental counseling, extra 
training, two Company Grade Article 15s and 2 Field Grade 
Article 15s.  In September 2001, due to a pattern of 
misconduct, the veteran's commanding officer initiated action 
to separate the veteran from service.  He completed such 
action in November 2001, directing the veteran to be 
discharged under OTHC.  

The veteran does not now claim that he was insane at the time 
he committed the offenses noted above.  In fact, he has made 
only one assertion with regard to his character of discharge 
claim: that his discharge was wrongly characterized as OTHC 
and that he is in the process of applying for a discharge 
upgrade.  Since so asserting, he has not submitted any 
documentation of the upgrade in support of his claim.  The 
question thus remains whether the offenses the veteran 
committed during the period of service at issue constitute 
willful and persistent misconduct such that his discharge 
from that period of service is most appropriately 
characterized as dishonorable for VA purposes.

As previously indicated, the veteran's discharge was based on 
a pattern of misconduct, not a minor offense.  Offenses that 
interfere with an individual's military duties, or which 
preclude his or her performance may not be characterized as 
minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  In 
the veteran's case, during the time period at issue, he 
failed to report to his duty station on multiple occasions, 
thereby interfering with his military duties and 
necessitating his participation in counseling.  During 
counseling sessions, counselors noted that the veteran's 
performance had declined.  They also noted repetitive, 
volitional misconduct on the veteran's behalf.  In addition, 
the veteran's commanding officer noted the futility of future 
attempts at rehabilitation.  Such findings confirm that the 
veteran's offenses were willful and persistent, not minor in 
nature.

Inasmuch as the veteran engaged in willful and persistent 
misconduct during the period of service extending from 
November 9, 1996 to November 27, 2001, his discharge from 
that period of service may be considered as having been 
issued under dishonorable conditions.  Based on this finding, 
the Board concludes that the character of the veteran's 
discharge for that period of service constitutes a bar to VA 
compensation benefits.  



B.  Service Connection 

The veteran claims entitlement to service connection for 
residuals of a broken left leg with a metal plate and six 
screws, a left hip disorder, a low back disorder, hearing 
loss and tinnitus.  Given the disposition of the prior claim, 
the question is whether these claimed disorders were incurred 
in or aggravated by the veteran's November 1993 to November 
1996 period of active service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis and an 
organic disease of the nervous system, including 
sensorineural hearing loss, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and 
manifested one of these conditions to a degree of 10percent 
within one year from the date of his discharge with no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Left Hip & Hearing Loss
& Tinnitus

The veteran claims that he currently has a left hip disorder 
that developed after he broke his left leg in service.  He 
further claims that he developed hearing loss and tinnitus in 
service secondary to his military duties.  

According to his service medical records, the veteran 
received no treatment for a left hip disorder, hearing loss 
or tinnitus during the period of service extending from 
November 1993 to 1996.  During that time period, he underwent 
audiological evaluations, but audiograms did not show hearing 
loss by VA standards.  

As previously indicated, since then, the veteran has served 
on another period of active duty during which he fractured 
his left tibia and fibula.  Following that injury, the 
veteran expressed complaints associated with the fracture, 
but none involved his left hip.  The veteran has neither 
identified, nor submitted any post-service treatment records 
reflecting that, since his discharge from his first period of 
service, he has been diagnosed with a left hip disorder, 
hearing loss and/or tinnitus. 

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record diagnosing a left hip disorder, hearing loss and 
tinnitus.  The veteran's assertions in this regard are 
insufficient to establish the current disability element of a 
service connection claim as the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran has a left hip disorder, hearing loss and tinnitus, 
the Board concludes that such conditions were not incurred in 
or aggravated by service.  With regard to the alleged hearing 
loss, the Board also concludes that such condition may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise with regard to any of these claims; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against all of these claims, they must be 
denied.

1.  Broken Left Leg & Low Back

The veteran claims that he broke his left leg and received 
treatment for low back complaints during active service.  
According to his service medical records, however, during the 
only period of service upon which the veteran may base a 
claim for compensation, from November 1993 to November 1996, 
he did not break his leg or receive treatment for low back 
complaints.  

Rather, the veteran fractured his left tibia and fibula and 
received treatment for mechanical low back pain during the 
period of service extending from November 9, 1996 to November 
27, 2001.  The Board finds records of the fracture and 
treatment sufficient evidence of a current left leg and low 
back disorder.  However, these records do not link these 
disorders to the veteran's first period of service, during 
which the veteran did not mention his left leg or back.  

Again, the veteran's assertions represent the only evidence 
of record linking residuals of a fractured left leg and a low 
back disorder to the November 1993 to November 1996 period of 
active service.  Under Espiritu v. Derwinski, 2 Vet. App. at 
494-95, the veteran's assertions in this regard are 
insufficient to establish the nexus element of a service 
connection claim.

In the absence of competent evidence relating residuals of a 
broken leg and a low back disorder to the period of service 
extending from November 1993 to November 1996, the Board 
concludes that such conditions were not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise with regard to either of these claims; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution thereof.  Rather, as a preponderance of the 
evidence is against both claims, they must be denied.


ORDER

The appeal on the claim of whether the character of the 
veteran's discharge for a period of service extending from 
November 9, 1996 to November 27, 2001 constitutes a bar to VA 
compensation benefits is denied.  

Service connection for residuals of a broken left leg with a 
metal plate and six screws is denied.

Service connection for a left hip disorder is denied.  

Service connection for a low back disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran also claims entitlement to service connection for 
a left knee disorder.  Additional action is necessary before 
the Board can decide this claim.

The VCAA, which requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim, is applicable to 
this appeal.  Under 38 U.S.C.A. 
§ 5103A, VA's duty to assist includes providing a claimant a 
medical examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, an examination in support of the claim 
being remanded is necessary.  Service medical records 
establish that, during the period of service extending from 
November 1993 to November 1996, the veteran received 
treatment for left knee complaints.  Thereafter, during his 
second period of service, upon which the veteran may not base 
a claim for VA compensation, he expressed left leg, including 
knee, complaints.  The latter records are sufficient evidence 
of a current left knee disability.  A medical opinion is thus 
needed regarding whether there is any relationship between 
such disability and documented in-service left knee 
complaints.  

In addition, as previously indicated, the VCAA requires VA to 
provide notice to a claimant in support of his claim.  In 
this case, the RO provided the veteran notice during the 
course of this appeal.  However, this notice does not comply 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  To ensure the veteran's due process rights, 
VA should provide the veteran more comprehensive notice on 
remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice on 
the claim being remanded, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a left knee 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) Diagnose any left knee disorder 
shown to exist;  

b) Offer an opinion regarding 
whether such disorder is at least as 
likely as not (50 percent or more 
probability) related to the 
veteran's period of active service 
extending from November 1993 to 
November 1996; and 

c) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


